DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 7 are amended. Claim 6 is cancelled. Claims 1-5 & 7-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-14, 16-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2013/073292 A1, hereinafter using, as a translation, corresponding US 2014/0227616 A1) in view of Dopp (US 2005/0112458 A1), Sato (US 2012/0321968 A1) and Stachurski (GB 1201954 A) and evidenced by Tyler (US 2013/0196201 A1)
Regarding claims 1 & 4, Yamada teaches a zinc-air secondary battery (10) ([0025]) comprising:												an air electrode (12) serving as a positive electrode ([0025]),					a negative electrode (16) comprising zinc or a zinc alloy ([0025]), 					an aqueous electrolytic solution immersing the negative electrode ([0025]),			a container (24) having an opening and accommodating the negative electrode and the electrolytic solution (Fig. 1; [0025]), 										a separator (14) disposed to cover the opening and having hydroxide ion conductivity, water impermeability and gas impermeability, the separator being in contact with the electrolytic solution and defining a hermetic space with the container such that the air electrode is separated from the electrolytic solution by the separator through which hydroxide ions pass (Fig. 1; [0025]-[0026] & [0050]).												However, Yamamoto is silent as to (1) the hermetic space having an extra space having a volume that meets a variation in amount of water in association with reaction at the negative electrode during charging and discharging of the battery; (2) the container being formed of a resin material and (3) a third electrode being disposed to be in contact with the electrolytic solution, but not in contact with the negative electrode, and the third electrode being connected to the air electrode via an external circuit.								Dopp teaches a zinc-air secondary battery (100) comprising a negative electrode (110+112) immersed in an aqueous electrolytic solution, wherein a hermetic space defined by a separator (118) and the container (110), and further including the negative electrode, comprises an extra space (113), which is not filled with the negative electrode, having a volume that meets a variation in amount of water in association with reaction at the negative electrode during 
Regarding claim 2, Yamada as modified by Dopp, Sato and Stachurski teaches the zinc-air secondary battery of claim 1 but is silent as to the extra space having a volume greater than an amount of water that will decrease in association with reaction at the negative electrode during charge of the battery, wherein the extra space is preliminarily filled with an amount of the aqueous electrolytic solution that will decrease during the charge of the battery. 			
Regarding claim 3, Yamada as modified by Dopp, Sato and Stachurski teaches the zinc-air secondary battery of claim 1. Dopp further teaches the extra space having a volume greater than an amount of water that will increase in association with reaction at the negative electrode during discharge of the battery to accommodate other reaction products such as hydrogen gas, 
Regarding claim 5, Yamada as modified by Dopp, Sato and Stachurski teaches the zinc-air secondary battery of claim 1 but is silent as to the separator being vertically disposed, and the hermetic space having an extra space in its upper portion.							However, the claimed configuration above merely results from a rearrangement of the battery of modified Yamamoto such that the battery of modified Yamada is rotated to have the separator be vertically disposed with the negative and positive electrodes being on one of the left or right side of the separator. Furthermore, it is noted that the extra space would inherently be formed in the upper portion of the hermetic space since the electrolytic solution, through the action of gravity, occupies the bottom portion of the hermetic space. Thus, in the absence of criticality or unexpected results obtained from the claimed configuration, the claimed structure is held to be an obvious matter of design choice. 
Regarding claim 7, Yamada as modified by Dopp, Sato and Stachurski teaches the zinc-air secondary battery of claim 1 but is silent as to the third electrode being disposed in the extra space.														However, Dopp teaches reaction products such as hydrogen being accommodated in the extra space as noted above. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to place the third electrode in the extra space since hydrogen, used in the reaction for the third electrode, is present available in the extra space. Accordingly, hydrogen in the extra space can more easily react at the third electrode to produce water.  
Regarding claims 8-11, Yamada teaches the separator comprising an inorganic solid electrolyte having a relative density of 90% or more and including a layered double hydroxide (LDH) having a basic composition represented by the formula Mg2+1-xAl3+x(OH)2An-x/n.mH2O where x is from 0.1 to 0.4, n is an integer of 1 or more and m is 0 or more ([0030]-[0032]).
Regarding claim 12, Yamada teaches the inorganic solid electrolyte being in a plate shape ([0034]).
Regarding claims 13-14, Yamada teaches a porous substrate on either or both of the surfaces of the separator, wherein the inorganic solid electrolyte is in a membrane or layer form and is disposed on or in the porous substrate ([0031]).
Regarding claim 16, Yamada teaches the inorganic solid electrolyte being densified through hydrothermal treatment ([0030]).
Regarding claim 17, Yamada teaches a positive electrode collector (18) having gas permeability, wherein the positive electrode collector is disposed on the surface of the air electrode remote from the separator ([0041]). 
Regarding claim 18, Yamada teaches a negative electrode collector in contact with the negative electrode ([0045]). 
Regarding claim 20, Yamada teaches the aqueous electrolytic solution being an aqueous alkali metal hydroxide solution ([0047]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2013/073292 A1, hereinafter using, as a translation, corresponding US 2014/0227616 A1), Dopp (US 2005/0112458 A1), Sato (US 2012/0321968 A1) and Stachurski (GB 1201954 A), as applied to claims 1-5, 7-14, 16-18 & 20 above, and further in view of Chen (“In Situ Microstructure Control of Oriented Layered Double Hydroxide Monolayer Films with Curved Hexagonal Crystals as Superhydrophobic Materials”).
Regarding claim 15, Yamada as modified by Dopp, Sato and Stachurski teaches the zinc-air secondary battery of claim 1 but is silent as to the inorganic solid electrolyte comprising a layered double hydroxide composed of an aggregation of platy particles, wherein the platy particles are oriented such that the tabular faces of the platy particles are substantially perpendicular to or oblique to a surface of the porous substrate.						Chen teaches a layered double hydroxide composed of platy particles grown in an orientation such that the tabular faces of the platy particles are substantially perpendicular to the surface of a porous substrate (Figs. 2a-c, 3a; Page 3089, bridging paragraph in columns 1 and 2).		It would have been obvious to use a layered-double hydroxide structure as described by Chen above because it results in a structure having high density (Figs. 2a-c; bridging paragraph in columns 1 and 2) as required in the solid organic electrolyte of Yamada.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2013/073292 A1, hereinafter using, as a translation, corresponding US 2014/0227616 A1), Dopp (US 2005/0112458 A1), Sato (US 2012/0321968 A1) and Stachurski (GB 1201954 A), as applied to claims 1-5, 7-14, 16-18 & 20 above, and further in view of Visco (US 2013/0295471 A1).
Regarding claim 19, Yamada as modified by Dopp, Sato and Stachurski teaches the zinc-air secondary battery of claim 1 but is silent as to the negative electrode current collector extending through the container to the exterior.								However, it is well known to those of ordinary skill in the art, at the time of effective 

Response to Arguments
Applicant’s arguments, see page 2 of Remarks, filed 12/16/2020, with respect to the rejection of claim 1, as presently claimed, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combined teachings of Yamada, Dopp, Sato and Stachurski.										Thus, in view of the foregoing, claims 1-5 & 7-20 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727